Name: Council Regulation (EEC) No 2795/92 of 21 September 1992 amending Regulation (EEC) No 3677/89 in regard to the total alcoholic strength by volume of certain quality wines imported from Hungary
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  marketing
 Date Published: nan

 26. 9 . 92 Official Journal of the European Communities No L 282/5 COUNCIL REGULATION (EEC) No 2795/92 of 21 September 1992 amending Regulation (EEC) No 3677/89 in regard to the total alcoholic strength by volume of certain quality wines imported from Hungary 31 August 1992 ; whereas pending the possible conclu ­ sion of a wine sector agreement between the Community and Hungary the waiver should be extended for a year from the abovementioned date, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 70 (1 ) (b) of Regulation (EEC) No 822/87 prohibits importation of wine, other than liqueur or sparkling wine, for direct human consumption that has a total alcoholic strength by volume of more than 1 5 % ; Whereas under Article 70 (2) (a) of Regulation (EEC) No 822/87 the Council , by Regulation (EEC) No 3677/89 of 7 December 1989 on the total alcoholic strength by volume and the total acidity of certain imported quality wines (2), waived this prohibition in the case of certain Hungarian wines ; whereas this waiver expires on HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 3677/89 , '31 August 1992' shall be replaced by '31 August 1993*. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Council The President J. GUMMER (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1576/92 (OJ No L 180, 1 . 7 . 1992, p. 27). (z) OJ No L 360, 9 . 12. 1989, p. 1 . Regulation as amended by Re ­ gulation (EEC) No 2201 /91 (OJ No L 203, 26. 7 . 1991 , p. 3).